In an action, inter alia, to recover damages for breach of contract and fraud, the plaintiffs appeal from an order of the Supreme Court, West-*759Chester County (DiBlasi, J.), dated October 28, 1999, which denied their motion, in effect, to vacate their default in appearing at trial and the subsequent inquest on damages.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the matter is remitted to the Supreme Court, Westchester County, for further proceedings.
Contrary to the Supreme Court’s conclusion, the plaintiffs’ motion was not premature. Moreover, the plaintiffs offered a reasonable excuse for their default and a meritorious defense to the defendants’ counterclaim (see, Roussodimou v Zafiriadis, 238 AD2d 568). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.